WO

                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA



UNITED STATES OF AMERICA,               )
                                        )
                             Plaintiff, )
                                        )
      vs.                               )
                                        )
ROBERT D. ROBINSON,                     )
                                        )                    No. 1:18-cv-0015-HRH
                            Defendant. )
_______________________________________)



                                          ORDER

                                          Case Status
       In the course of scheduling for this case, a question arose concerning whether or not
defendant was entitled to a jury trial. The parties have been unable to come to an

agreement on the foregoing issue, and the court has received plaintiff’s memorandum
arguing that there is no right to a jury trial in this case.1 Defendant’s response to the

foregoing was due on or May 8, 2019.2 No response has been filed.
       The court concludes that defendant is not entitled to a jury trial for the reason that

the Seventh Amendment3 preservation of a party’s right to a jury trial does not apply to


       1
        Docket No. 16.
       2
        Docket No. 17.
       3
        U.S. Const. amend. VII.

Order – Case Status                                                                         -1-
suits such as this that invoke the court’s admiralty jurisdiction. Craig v. Atlantic Richfield
Co., 19 F.3d 472, 475 (9th Cir. 1994).

       DATED at Anchorage, Alaska, this 13th day of May, 2019.



                                                  /s/ H. Russel Holland
                                                  United States District Judge




Order – Case Status                                                                      -2-
